

Exhibit 10.9
Notice of Trademark Security Agreement


 
NOTICE OF TRADEMARK SECURITY AGREEMENT
 
WHEREAS, AFP IMAGING CORPORATION, a New York corporation (the “Grantor”), is the
owner of certain trademarks and service marks, including without limitation the
registrations therefor and applications in the United States Patent and
Trademark Office as set forth on Schedule A annexed hereto and made a part
hereof (collectively, the “Trademarks”); and
 
WHEREAS, the Grantor has entered into that certain Collateral Agreement of even
date herewith (the “Collateral Agreement”), by and among the Grantor, certain of
its affiliates and ComVest Capital LLC, a Delaware limited liability company
(the “Secured Party”); and
 
WHEREAS, pursuant to the Collateral Agreement, the Grantor has agreed to grant
to the Secured Party a continuing security interest in, and a continuing lien
on, all of the Grantor’s right, title, and interest in and to the Trademarks
(and any trademark(s) which may be issued upon the applications set forth on
Schedule A);
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby assign and grant to the Secured Party a
continuing security interest in and a continuing lien on the Trademarks, as
security for the payment and performance of the Obligations as defined in the
Collateral Agreement.
 
IN WITNESS WHEREOF, the Grantor has caused this Notice of Security Agreement to
be duly executed by its authorized officer or agent as of April 13, 2007.
 

 
AFP IMAGING CORPORATION
 
By: /s/ David Vozick
 
Name: David Vozick
 
Title: Chairman of the Board


